Beck, Ch. J.
— There were no exceptions taken other than to the ruling of the court refusing a new trial upon defendant’s motion, which is now assigned as error. The motion was based upon the ground that the verdict is contrary to the evidence and the law, and that the court ruled erroneously in excluding evidence, and in giving and refusing instructions, and upon the further ground that the petition does not state facts sufficient to entitle plaintiff to recover. It is sufficient to say that the evidence upon which the case was tried is not before us, neither are we informed as to the facts proposed to be proved by the evidence which was excluded, and the instructions given and refused, are not found in the abstract. We cannot review the action of the court upon the motion so far as it was based upon these grounds. Neither can we disturb the judgment on the ground that the petition fails to present facts which show plaintiff is entitled to recover. The pleadings should have been properly assailed for this objection before judgment, which cures defects therein of the character specified. Rev., §§ 2878, 8112, 3119; Crossen v. White, 19 Iowa, 109; Nollen v. Wisner et al., 11 Iowa, 190; Veach v. Thompson, 15 Iowa, 380. No objection was made to the form or substance of the petition before verdict.
Aeeibmed.